8 F.3d 818
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dana S. GRAHAM, Plaintiff-Appellant,v.Joseph William KAESTNER;  Janie L. Edmonds;  Medford W.Howard; Joan Williams;  Iva R. Purdy;  Theodore N.I.Tondrowski;  Joel G. Clark;  James M. Lumpkin;  Thomas N.Nance;  Robert C. Burkholder, Jr.;  Christopher Hackman;Linwood T. Wells, Jr., Defendants-Appellees.
No. 93-6318.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 15, 1993.Decided:  October 20, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-575-R)
Dana S. Graham, Appellant Pro Se.
Joseph William Kaestner, Kaestner, Spieth & Gays, Richmond, Virginia;  Deborah Shea O'Toole, Cowan & Owen, Richmond, Virginia; Stacy F. Garrett, III, Commonwealth Attorney's Office, Richmond, Virginia;  Lee Melchor, Office of the Attorney General of Virginia, Richmond, Virginia;  Robert C. Burkholder, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Dana S. Graham appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Graham v. Kaestner, No. CA-91-575-R (E.D. Va.  July 21, 1992; Mar. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED